Citation Nr: 0710990	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-34 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.


FINDINGS OF FACT

1. An October 1972 RO rating decision denied the veteran's 
claim of entitlement to service connection for a low back 
disorder, the veteran did not appeal this October 1972 RO 
rating decision.

2. Evidence associated with the claims file after the last 
final denial in October 1972 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously denied claim for a low back disorder.

3. The evidence of record demonstrates that the veteran has a 
low back disorder that is related to his active duty service.


CONCLUSIONS OF LAW

1. The October 1972 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for a low back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3. A low back disorder was incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

A. New and Material Evidence

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in these matters, as 
issued in an October 1972 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records and an August 1972 VA examination report.  
The October 1972 rating decision notes that the reason for 
denying the veteran's claim is that an August 1972 VA 
examination failed to reveal that the veteran had a current 
low back disability.  The veteran did not timely appeal the 
RO's decision; thus, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The RO denied the veteran's request to reopen his claim for a 
low back disorder in May 2004 on the basis that he had not 
presented any new and material evidence that showed an in-
service chronic low back disorder or a low back disorder 
related to service.  The veteran received notice of the 
decision and timely appealed it.  Following the RO's denial 
in October 1972, additional evidence was associated with the 
claims file, including more statements from the veteran, 
copies of the veteran's service medical records, a December 
2002 lay statement by the veteran's friends, VA medical 
records, a September 2003 treatment report from Dr. Thompson, 
May 2003 and July 2004 medical opinions from the veteran's 
chiropractor, an October 1962 treatment summary from St. 
Mary's Hospital, an October 1962 ambulance receipt, hospital 
records from the U.S. Naval Hospital in Haven, Long Beach 
dated October 1962, and a November 1962 Report of Medical 
Treatment.

With respect to the evidence submitted since the October 1972 
RO rating decision, of particular note is the September 2003 
treatment report from Dr. Thompson.  This report indicates 
that X-rays reveal markedly advanced osteoarthritis of the 
lumbar spine.  Additionally, a July 2004 opinion from the 
veteran's chiropractor notes that the veteran is being 
treated for a chronic, degenerative arthritis of his lumbar 
spine.  Various VA treatment records associated with the 
claims folder since the October 1972 RO rating decision also 
support this diagnosis.

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
evidence presented, with the exception of the copies of the 
veteran's service medical records, was not available at the 
time of the prior decision; therefore, it is new.  The Board 
is also of the opinion that the evidence discussed above is 
material to the veteran's claim because it indicates that he 
has a current low back disorder.  Therefore, presuming the 
credibility of the evidence submitted, such evidence is 
deemed to be new and material.  See Justus, supra.  The Board 
therefore holds that the claim for entitlement to service 
connection for a low back disorder must be reopened for full 
review.  38 C.F.R. § 3.156(a).

B. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as osteoarthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he is entitled to service 
connection for a low back disorder.  Specifically, he states 
that he was involved in an October 1962 motorcycle accident 
during service, and that although he did not complain of any 
back problems at the time, he has had chronic low back pain 
since service.  

A review of the veteran's service medical records reveals 
that he was treated in October 1962 for pain and swelling in 
his scrotum following a motorcycle accident.  There is no 
mention of any back problems in the hospital records or in 
any other service medical record, including the veteran's 
March 1964 separation examination.  However, a November 1962 
Report of Medical Treatment does confirm the veteran's 
account of the accident.  This report indicates that he was a 
passenger on a motorcycle that was involved in an accident 
with another automobile.  The veteran was thrown into the 
automobile and then to ground during such accident.  

There is no evidence of any treatment for back problems 
shortly after service separation, and an August 1972 X-ray 
revealed no back disability.  A 1997 VA medical record shows 
that the veteran reported chronic low back pain, and a March 
2001 VA medical record indicates that the veteran has 
osteoarthritis and degenerative disease of his lumbar spine 
due to previous injuries.  

The veteran submitted a number of private treatment reports 
in support of his claim.  Of particular note is a July 2004 
medical opinion from the veteran's chiropractor, B.S.  The 
opinion notes that the veteran has been receiving ongoing 
treatment for chronic degenerative arthritis of his lumbar 
spine.  Additionally, B.S. indicates that he reviewed medical 
records from Dr. Rabin at St. Mary's Hospital, as well as a 
copy of the incident report, prior to writing this opinion.  
Following such review, B.S. opined that it is at least as 
likely, if not more likely, than not, that the veteran's 
present degenerative arthritis of the lumbar spine is a 
result of the October 1962 motorcycle accident.  In this 
regard, B.S. notes the incident report indicated that the 
veteran was thrown into an oncoming vehicle and then landed 
on an asphalt or a concrete street.

The Board observes that the record does not contain any 
negative nexus opinions.  Therefore, in light of such 
competent medical evidence linking the veteran's current 
osteoarthritis of the lumbar spine to an in-service injury, 
the Board finds that service connection is warranted.  As 
such, the veteran's claim is granted.





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

Entitlement to service connection for a low back disorder is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


